DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
In regards to claim 1, line 12 of the claim, the phrase “and rotating” should be changed to “wherein rotating,” in line 13 of the claim, a comma should be inserted after the phrase “open position,” and in line 14 of the claim, commas should be inserted before and after the phrase “to a fixing position.”
In regards to claim 3, line 4 of the claim, a comma should be inserted after the word “therebetween.”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori et al. (US-9022438).
In regards to claim 1, Mori et al. discloses a handle device for vehicle configured to operate a door lock device via a cable device 24, 26, the handle device 5comprising: an operation member 16 connected to the cable device; and a handle case 10 housing the operation member, wherein the handle case comprises: a cable fixing base 12 in which the cable device is 10arranged; a cap part 14 configured to fix the cable device to the cable fixing base; and a hinge portion 60, 54 provided between the cable fixing base and the cap part, wherein rotating the cap part from an 15open position (Figures 1 and 5), at which the cap part is open with respect to the cable fixing base, to a fixing position (Figures 2 and 4), at which the cap part faces the cable fixing base and clamps the cable device between the cap part and the cable fixing base, wherein the cap part includes a movable guide piece 70 20erected on the cap part, wherein the cable fixing base includes a fixed guide piece 74, 76, 78 erected on the cable fixing base, and wherein the fixed guide piece is erected in front of the movable guide piece with the hinge portion therebetween 25when the cap part is positioned at the open position (Figure 5), and restricts a movable range of the movable guide piece, thereby guiding a rotational position of the cap part from the open position to the fixing position (restricts by cooperation and engagement between the fixed guide piece and the movable guide piece as the cap part is rotated from the open position in Figures 1 and 5 to the fixing position in Figures 2 and 4, Col. 4, line 4 – Col. 5, line 5).
In regards to claim 3, Mori et al. discloses that the fixed guide piece and the movable guide piece are disposed at positions adjacent to or near each other with the 
In regards to claim 4, Mori et al. discloses that the cable fixing base includes a claw portion (portion of the fixed guide piece engaging with portion 70, Figure 6) engaging with a claw receiving portion 72 provided on the cap part and fixing the cap part at the fixing position, and 15wherein the claw portion is the fixed guide piece.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US-9022438) in view of Clark (US-7712708).  Mori et al. discloses the handle device as applied to claim 1 above, with the hinge portion including a pin type hinge with pin 60, but fails to disclose that the hinge portion is configured by a leaf spring.  Clark teaches devices for holding a flexible component (Figures 1-4 and 7-9), with one device (Figures 1-4) having a pin type hinge 100 and the other device (Figures 7-9) using a leaf spring or flexible hinge 706.  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to replace the pin type hinge of Mori et al. with a leaf spring or flexible hinge, as taught by Clark, since pin type hinges and leaf spring or flexible hinges are equivalent for their use in the hinge art and the selection of any of these known equivalents to provide a hinge between two components would be within the level of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219.  The examiner can normally be reached on Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        September 8, 2021